Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented.  Claims 8-9 are amended
Claim Rejections - 35 USC § 112
Claims 1-7 and 14-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
In claim 1, the Examiner cannot find support for the limitation “select an operation for execution on the first memory device based on the operation including a type of command”. The Examiner find support for the host selecting a command for execution on the memory device and selecting a device to receive a command (0010, 0027) but cannot not find any description for “select an operation for execution on the first memory device based on the operation including a type of command”.  Applicant must provide support for this limitation or remove it from the claims. Is the operation executed or the command executed on the memory?  How is it executed?  Clarification is required.  For examination purposes, the Examiner will interpret the limitation to mean: generating and sending a command to the memory device after receiving a operation request.
Dependent claims 2-7 are also rejected for incorporating the error of the parent claim.
In claim 14, the Examiner cannot find support for the limitation “select a first/second operation for execution on the first memory device based on a first/second type of command being associated with the first operation”.   The Examiner find support for the host selecting a command for execution on the memory device and selecting a device to receive a command (0010, 0027) but cannot not find any description for “select a first/second operation for execution on the first/second memory device based on a first type of command being associated with the first operation”.  Is the operation executed or the command executed on the memory?  How is it executed?  Clarification is required. For examination purposes, the Examiner will interpret the limitation to mean: generating and sending a command to the memory device after receiving a operation request.
Dependent claims 15-20 are also rejected for incorporating the error of the parent claim.

Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “select an operation for execution on the first memory device based on the operation…” is vague and indefinite.  This language indicates that an operation is based on itself.  It is unclear what is meant here.  Clarification is required.
Dependent claims 2-7 are also rejected for incorporating the error of the parent claim.
Election/Restrictions
This is a response to the response to the restriction/election, filed 12/15/21.  Applicant elected group I (claims 1-7, 14-20).
Applicant's election with traverse of claims 1-7 and 14-20 in the reply filed on 12/15/21 is acknowledged.  The traversal is on the ground(s) that the search and examination of the application can be made without serious burden.  This is not found persuasive because the amended claim 8 still does not change its scope.  Applicant removed claim language “by sending a first device selected signal to the first memory device” in an attempt to change the scope.  The invention is still based on receiving a command of an operation, and sending command to the memory device “in response to sending the first device select signal” (see claim 8 limitations).  The amended claim still has the same scope as submitted previously. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions I (1-7 and 14-20) and II (8-13) are not related. Invention I selects the operation for execution in a memory device while invention II selects the memory device to execute an operation. The inventions have difference purposes and have different classification.  Each invention would require a different search strategy and examination.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-13 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukonik et al (US20110179240, “Sukonik”).
As to claim 1:
Sukonik teaches an apparatus (0065, claim 1), comprising: 
a first memory device and a second memory device (memory devices 106, 0068, 0069, 0080); and 
a host memory controller (memory controller 104; Fig. 1, 2; 0069-0070) coupled to the first memory device and the second memory device via a channel (memories connected to controller through switch/crossbar/bus; 0070, 0084), wherein the controller is configured to: 
select an operation for execution on the first memory device based on the operation including a particular type of command (receive request for operation (R/W); 0004, 0006, 0023, 0042, 0057, 0074; assign priority based on command type; 074, 0080-0081, 0086, 0129; generate memory command for the operation request; 0085, 0119, 0127, 0131, 0150); and 
send a first command associated with the operation to the first memory device (send command to memory device; 0083, 0127, 0131, 0150). 
As to claim 2:
Sukonik teaches the operation is selected for execution on the first memory device by a state machine on the host memory controller (state machine generate operation; 0022, 0023, 0042, 0092). 
As to claim 3:
Sukonik teaches the first command is send to the first memory device using a first select signal in response to a state machine selecting the first memory device for executing of the operation (state machine generate request to memory; 0022-0023, 0042, 0092; select DRAM device to access; 0092; 0117, 0127, 0150). 
As to claim 4:
Sukonik teaches the first command is not executable by second memory device (command is addressed and sent to a selected memory device and not sent/received by other memory devices; therefore, command is only executed on selected addressed memory device; 0083, 0131, 0150). 
As to claim 5:
Sukonik teaches the first command is sent to the first memory device (send command to memory device; 0083, 0131, 0150) along with other commands associated with the operation based on timing parameters associated with the first memory device and timing parameters associated with the second memory device (timing configuration parameter associated with memory device is sent; 0029, 0032,0047, 0108, 0110). 
As to claim 6:
Sukonik teaches the first memory device is mapped to a first range of addresses by the host memory controller and the second memory device is mapped to a second ranged of addresses by the host memory controller (each DRAM memory device is mapped with specific addressable address range; 0136, 0137, 0119, 0127). 
As to claim 7:
Sukonik teaches the first memory device is mapped to a range of addresses (each DRAM memory device is mapped with specific addressable address range; 0136, 0137, 0119, 0127) by the host memory controller and the second memory device acts as cache for the first memory device (memory act as buffer/cache; 0048, 0068, 0077). 
As to claim 14:
Sukonik teaches an apparatus, comprising: 
a host memory controller (memory controller 104; Fig. 1, 2; 0069-0070) coupled to a first memory device and a second memory device via a channel (multiple memory devices 106, 0068, 0069, 0080; connected to controller through switch/crossbar/bus; 0070, 0084), wherein the host memory controller is configured to: 
select a first operation for execution on the first memory device based on a first type of command being associated with the first operation (receive request for operation (R/W); 0004, 0006, 0023, 0042, 0057, 0074; assign priority based on command type; 074, 0080-0081, 0086, 0129; generate memory command for the operation request; 0085, 0119, 0127, 0131, 0150);
send a first number of commands of a first particular type to the first memory device using a first device select signal (iterative process, receive request; select DRAM device to access; 0092, 0117, 0127, 0131, 0150; send command to memory device; 0083,  0127, 0131, 0150); and send a second number of commands of a second particular type to the second memory device using a 
As to claim 15:
Sukonik teaches the channel includes data lines and command lines that couple the host memory controller to the first memory device and the second memory device (separate data address and data buses; 0051, 0117; command lines from controller to DRAM via memory interface 400; 0119, 0131, 0157; Fig. 6). 
As to claim 16,17:
Sukonik teaches the channel includes a first/second device select line that couples the host memory controller to the first/second memory device (multiple memory devices 106, 0068, 0069, 0080; connected to controller through switch/crossbar/bus; 0070, 0084; select DRAM device to access; 0092; 0117, 0127, 0150; device selected based on address; 0136-0137; send through switch 450; 0070; 0083, 0084). 
As to claim 18:
Sukonik teaches the first number of commands are sent to the first memory device on commands lines shared by the first memory device and the second memory device in response the host memory controller sending the first device select signal (send commands to memory selected/addressed devices; 0119, 0131, 0157). 
As to claim 19:
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukonik et al (US20110179240, “Sukonik”) in view of Bains et al (US20050144375, “Bains”).
As to claim 20:
Sukonik teaches the memory devices may be volatile DRAM memory (0068, 0069), which suggests the memory devices can be other types. Sukonik does not specifically indicate the memory device comprising non-volatile memory.  It is well-known in the art to use non-volatile memory when there’s a need to retain data when power is lost.  Bains teaches a system to manage access to memory devices (0034-0035).  Bains teaches using memory of nay type, such as volatile memory or non-volatile memory.  It would have been obvious to one ordinary skills in the art, at the time of the invention, to use volatile memory for storing volatile data and nonvolatile memory to retain desired data when power is lost, as suggested by Bains, for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.